[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO SUPPRESS DATED APRIL 13, 2000
The defendant filed, this motion to suppress the $7,379.54 that was found on his person at the time of his arrest by warrant.
The sole basis for the motion to suppress is that the arrest warrant CT Page 1218 failed to provide probable cause on its face.
The court disagrees.
The police conducting undercover operations learned that a black male identified to them as Billy Hunt, also known as "Sin" was dealing crack cocaine. They made two direct buys from the person identified as Billy Hunt/Sin.
Billy Hunt was the person arrested.
The court finds that the warrant provided probable cause on its face for the arrest of Billy G. Hunt.
BY THE COURT
GILL, J.